Appeal from judgment, Supreme Court, New York County, rendered on December 16, 1980, unanimously held-in abeyance, without costs and without disbursements, pending receipt of the findings and report by Rothwax, J., on a bail hearing, to be held expeditiously, on a full record (including a complete transcript of tape recordings) to be held before said Justice, for which purpose this matter is remanded to Supreme Court, New York County. In our opinion the record is incomplete. Concur — Kupferman, J. P., Birns, Ross, Carro and Fein, JJ.